NUMBER 13-10-00315-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG




IN RE LENOX MORTGAGE XII, LLC



On Petition for Writ of Mandamus.



MEMORANDUM OPINION

Before Justices Rodriguez, Benavides, and Vela

Per Curiam Memorandum Opinion (1)


	Relator, Lenox Mortgage XII, LLC, filed a petition for writ of mandamus in the above
cause on June 4, 2010.  The Court requested that the real parties in interest file responses
to the petition for writ of mandamus, and such responses were received from:  (1) Marco
Ramirez, Bebe Ramirez, individually and d/b/a Now Management Company, Seville
McAllen Apartments, LLC, and Now Co. Loan Services, LLC ("the Ramirez parties"), and
(2) Herman A. Neidhart, individually and as General Partner of 6th and Nolana Apartments,
Ltd., and Neidhart Family Limited Partnership.  On August 13, 2010, relator filed a reply
to the response filed by the Ramirez parties.
	Mandamus is an "extraordinary" remedy.  In re Sw. Bell Tel. Co., L.P., 235 S.W.3d
619, 623 (Tex. 2007) (orig. proceeding); see In re Team Rocket, L.P., 256 S.W.3d 257,
259 (Tex. 2008) (orig. proceeding).  In order to obtain mandamus relief, the relator must
show that the trial court clearly abused its discretion and that the relator has no adequate
remedy by appeal.  In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135-36 (Tex. 2004) 
(orig. proceeding); see In re McAllen Med. Ctr., Inc., 275 S.W.3d 458, 462 (Tex. 2008)
(orig. proceeding).   
	The Court, having examined and fully considered the petition for writ of mandamus,
and the responses thereto, is of the opinion that the relator has not shown itself entitled to
the relief sought in the petition for writ of mandamus.  First, considering the particular
factual and legal background of this proceeding, relator has not shown that its appellate
remedy is inadequate.  See In re Prudential Ins. Co. of Am., 148 S.W.3d at 136.  Second,
relator has not shown that the trial court could reasonably have reached only one decision
on the facts presented herein, and accordingly, has not established a clear abuse of
discretion.  See Liberty Nat'l Fire Ins. Co. v. Akin, 927 S.W.2d 627, 629 (Tex. 1996);
Walker v. Packer, 827 S.W.2d 833, 839 (Tex. 1992).  Third, and finally, relief by
mandamus is not appropriate where there are factual disputes about the relator's right or
the respondent's duty.  Brady v. Fourteenth Court of Appeals, 795 S.W.2d 712, 714 (Tex.
1990).  Thus, the petition for writ of mandamus is DENIED.  See Tex. R. App. P. 52.8(a).
								PER CURIAM
Delivered and filed the 17th 
day of August, 2010.
1.  See Tex. R. App. P. 52.8(d) ("When denying relief, the court may hand down an opinion but is not
required to do so."); Tex. R. App. P. 47.4 (distinguishing opinions and memorandum opinions).